[Cite as State v. Brooks, 2020-Ohio-6648.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio                                    Court of Appeals No. WD-19-077

        Appellee                                 Trial Court No. 2019CR0045

v.

Brian K. Brooks                                  DECISION AND JUDGMENT

        Appellant                                Decided: December 11, 2020

                                             *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        W. Alex Smith, for appellant.

                                             *****

        SINGER, J.

        {¶ 1} Appellant, Brian Brooks, appeals the judgment of the Wood County Court of

Common Pleas, following a jury trial, convicting him of one count of having a weapon

under a disability. For the reasons that follow, we affirm.
         {¶ 2} On appeal, appellant asserts the following assignments of error:

                Assignment of Error I: Mr. Brooks’ conviction was not supported

         by sufficient evidence and was against the manifest weight of that evidence.

                Assignment of Error II: The Trial Court erred by not granting the

         defendant’s motion for acquittal under Criminal Rule 29.

         {¶ 3} The Wood County Grand Jury indicted appellant on a single count of having

a weapon under disability in violation of R.C. 2923.13(A)(2) and (B), a felony of the

third degree. The indictment described that the offense took place on or around April 13,

2018.

         {¶ 4} Appellant entered a plea of not guilty, and the matter proceeded to a jury

trial along with appellant’s co-defendant, Elizabeth Johns.1 Johns was also indicted on a

single count of having a weapon under disability based on the theory that she was

complicit in appellant’s possession of the gun. The trial revealed the following pertinent

information.

         {¶ 5} Between April 8 and April 18, 2018, appellant was in jail at the Corrections

Center of Northwest Ohio, in Williams County, Ohio. The state did not directly present

why appellant was in jail, but phone conversations with Johns revealed that he was in the

process of serving a 30-day jail sentence for a marijuana related offense. Appellant also

had pending charges of driving under a suspended license.



1
    Johns’ appeal is before this court in case No. WD-19-081.



2.
       {¶ 6} Three of the phone calls between appellant and Johns were played for the

jury. From the phone conversations, it is apparent that appellant and Johns were in a

relationship. In one of the calls, Johns indicated that she does not feel safe in her house,

which is located in Wood County, Ohio. In response, appellant informed her that there is

something in his book bag in her house, and that item is something that he normally kept

in his safe, also in her house. In a subsequent call, appellant gave Johns the code for the

safe, and asked her to put his “strap” in there. Testimony at trial revealed that the word

“strap” often refers to a handgun. Johns responded that the gun was already upstairs.

Appellant stated that she must have gotten it out of his book bag and carried it upstairs.

He then jokingly asked Johns if she shot anybody. Johns indicated that she had not shot

it because it jams, and that she does not feel comfortable shooting it outside like appellant

does. Notably, appellant stipulated at trial that, at all relevant times, he was under a

disability and was prohibited from possessing a firearm.

       {¶ 7} On April 13, 2018, after the three phone calls had been made, the police

executed a search warrant at Johns’ residence. During the search, the police found a

loaded and operational .45 caliber semi-automatic handgun on the bedroom nightstand.

Nearby was a safe, which the police were able to open using the combination that

appellant gave over the phone to Johns. The police also found a book bag. A fourth

phone call between appellant and Johns was played for the jury in which appellant and

Johns discussed the police’s search of the house.




3.
       {¶ 8} After the presentation of the evidence, appellant moved for an acquittal

pursuant to Crim.R. 29, on the basis that the state failed to prove that he possessed the

gun. The trial court denied appellant’s motion. The jury then returned with a verdict of

guilty. At sentencing, the trial court ordered appellant to serve a 36-month prison term.

       {¶ 9} In his first and second assignments of error, appellant argues that his

conviction was based on insufficient evidence, and that the trial court erroneously denied

his Crim.R. 29 motion for acquittal, respectively. Because appellant’s arguments present

the same legal question, we will address them together. See State v. Tenace, 109 Ohio

St.3d 255, 2006-Ohio-2417, 847 N.E.2d 386, ¶ 37 (“A motion for acquittal under Crim.R.

29(A) is governed by the same standard as the one for determining whether a verdict is

supported by sufficient evidence.”).

       {¶ 10} In reviewing a record for sufficiency, “[t]he relevant inquiry is whether,

after viewing the evidence in a light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proven beyond a reasonable

doubt.” State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph two of the

syllabus.

       {¶ 11} Here, appellant was convicted of possessing a weapon under disability in

violation of R.C. 2923.13(A)(2), which provides, “Unless relieved from disability under

operation of law or legal process, no person shall knowingly acquire, have, carry, or use

any firearm or dangerous ordnance, if any of the following apply: * * * (2) The person is

under indictment for or has been convicted of any felony offense of violence.” Because




4.
appellant stipulated to the disability, the only issue before us is whether appellant

knowingly, acquired, had, carried, or used the gun. Narrowing the issue further, the

relevant question is whether appellant “had” the gun while he was in jail and the gun was

with his girlfriend.

       {¶ 12} “In order to ‘have’ a firearm within the meaning of R.C. 2923.13, a person

must actually or constructively possess it.” State v. Jones, 6th Dist. Lucas Nos.

L-00-1231, L-00-1232, L-00-1233, 2003-Ohio-219, ¶ 97, citing State v. Hardy, 60 Ohio

App.2d 325, 327, 397 N.E.2d 773 (8th Dist.1978). “Constructive possession exists when

an individual exercises dominion and control over an object, even though that object may

not be within his immediate physical possession.” State v. Wolery, 46 Ohio St. 2d 316,

329, 348 N.E.2d 351 (1976).

       {¶ 13} Appellant argues that no there was no evidence that he could make Johns,

or anyone else, do anything with the firearm while he was in prison. Further, he argues

that there is no evidence that appellant lives at the residence with Johns, nor is there

evidence showing the last time that appellant was even at Johns’ residence. Finally,

appellant argues that the gun that was found during the search did not have appellant’s

DNA or fingerprints on it, and the phone calls between Johns and appellant did not

describe the gun. Thus, appellant concludes that the evidence is insufficient to prove that

he possessed a gun while he was in jail.

       {¶ 14} We disagree. The evidence shows that appellant told Johns about the gun

in his backpack after Johns said that she did not feel safe in the residence. Appellant later




5.
asked Johns to put his gun in his safe, and gave her the combination. Johns and appellant

also discussed the gun, and discussed how Johns does not want to shoot it outside like

appellant does. Notably, the phone conversations give no indication that Johns was

attempting to exercise control over the gun to the exclusion of appellant. To the contrary,

the phone conversations reveal that Johns was using appellant’s gun with appellant’s

permission and maintaining it for appellant while he was serving a short jail sentence.

Although the gun was not within appellant’s immediate physical possession as of

April 13, 2018, a reasonable factfinder could conclude that appellant exercised dominion

and control over the gun as of that date so as to regain actual possession of the gun upon

his release from jail, and therefore possessed the gun beyond a reasonable doubt.

       {¶ 15} Alternatively, appellant argues that the state failed to present sufficient

evidence to prove that the offense occurred in Wood County. R.C. 2901.12 provides that

a criminal trial shall be held “in the territory of which the offense or any element of the

offense was committed.”

       {¶ 16} Appellant argues that venue in Wood County was improper because at all

times he was in jail in Williams County. However, the gun itself was located in Wood

County, and that is where appellant’s constructive possession of the gun occurred.

Therefore, we hold that appellant’s conviction was based on sufficient evidence that an

element of the offense was committed in Wood County.




6.
       {¶ 17} Finally, appellant contends that his conviction was against the manifest

weight of the evidence. Appellant does not separately argue this issue. Instead, he relies

upon his argument in support of his insufficiency claim.

       {¶ 18} Sufficiency of the evidence and manifest weight of the evidence are

quantitatively and qualitatively different legal concepts. State v. Thompkins, 78 Ohio

St.3d 380, 386, 678 N.E.2d 541 (1997). A claim that a jury verdict is against the

manifest weight of the evidence requires an appellate court to act as a “thirteenth juror.”
Id. at 387. In so doing, the appellate court,

       reviewing the entire record, weighs the evidence and all reasonable

       inferences, considers the credibility of witnesses and determines whether in

       resolving conflicts in the evidence, the jury clearly lost its way and created

       such a manifest miscarriage of justice that the conviction must be reversed

       and a new trial ordered. The discretionary power to grant a new trial should

       be exercised only in the exceptional case in which the evidence weighs

       heavily against the conviction.
Id.

       {¶ 19} Upon our review of the record, we find that this is not the exceptional case

in which the evidence weighs heavily against the conviction. As discussed above, the

evidence demonstrates that it was appellant’s gun and that he exercised dominion and

control over it. Therefore, we hold that appellant’s conviction is not against the manifest

weight of the evidence.




7.
         {¶ 20} Accordingly, appellant’s first and second assignments of error are not well-

taken.

         {¶ 21} Having found that the trial court did not commit prejudicial error to

appellant and that substantial justice has been done, the judgment of the Wood County

Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                                         Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Arlene Singer, J.                                _______________________________
                                                             JUDGE
Christine E. Mayle, J.
CONCUR.                                          _______________________________
                                                             JUDGE


Gene A. Zmuda, P.J.                              _______________________________
CONCURS AND WRITES                                           JUDGE
SEPARATELY.




         ZMUDA, P.J.

         {¶ 22} Because I agree that the conviction should be affirmed based on sufficiency

of the evidence of possession and venue, but based on more limited reasoning regarding

possession, I write separately.




8.
       {¶ 23} Appellant was convicted of a single count of having a weapon while under

disability, in violation of R.C. 2923.13(A)(2) and (B), with the offense occurring on or

around April 13, 2018. Proof of the offense did not require proof that it occurred on a

specific date, but only that the offense occurred within a reasonable time of the date

charged in the indictment. State v. Schaaf, 5th Dist. Richland No. 07 CA 55, 2008-Ohio-

2689, ¶ 31, citing State v. Sellards, 17 Ohio St. 3d 169, 478 N.E.2d 781 (1985).

       {¶ 24} The evidence at trial included recordings of appellant’s calls to his

girlfriend, Elizabeth Johns, in Wood County, Ohio. In the recorded calls, appellant

informed Johns that he had a “strap” in his book bag, stored at Johns’ house, and asked

her to put his “strap” in his safe, also in her house. The conversations clearly indicated

the “strap” was a gun, as appellant asked Johns if she shot anybody with it. Appellant

stipulated at trial that, at all relevant times, he was under a disability and prohibited from

possessing a firearm.

       {¶ 25} While Johns ultimately did not store the gun in appellant’s safe, but took

the gun and kept it on her bedside table, these facts are irrelevant to the determination

that appellant asserted ownership over and possessed the gun. “In order to ‘have’ a

firearm, one must either actually or constructively possess it.” (Citations omitted.) State

v. Munn, 6th Dist. Lucas No. L-08-1363, 2009-Ohio-5879, ¶ 47. Appellant’s recorded

statements, indicating he stored his gun in his book bag or in his safe at Johns’ home,

established the fact of constructive possession, without any need to define possession

based on Johns acting as appellant’s agent.




9.
       {¶ 26} Constructive possession requires dominion and control over the gun, and

not proof of immediate physical possession. Munn at ¶ 47, quoting State v. Wolery, 46
Ohio St. 2d 316, 329, 348 N.E.2d 351 (1976). The fact that appellant admitted to storing

the gun at Johns’ home, in his book bag or in his safe, is sufficient evidence to

demonstrate constructive possession. See Munn at ¶ 47-48 (sufficient evidence where

defendant stored his belongings, including the gun, at a friend’s home, and a witness tied

defendant to the gun); see also State v. Phillips, 10th Dist. Franklin No. 14AP-79, 2014-

Ohio-5162, ¶ 120-122 (evidence that gun was found in defendant’s storage unit was

sufficient to establish constructive possession).

       {¶ 27} Therefore, I would affirm without reaching the conduct of Johns, as

irrelevant to the issue of appellant’s constructive possession of the gun. Accordingly, I

respectfully concur.




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




10.